DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and the species Griola frondosa in the reply filed on 03/14/2022 is acknowledged.
Claims 44-45 and 137 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.
Examiner acknowledges the amendments made to claims 1, 2, 23-27, 29-30 filed 07/20/2022.
Claims 1-2, 9, 11-12, 23-27, 29-32, 35 and 80 are being examined on the merits.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 9, 12, 23-27, 29-31, 35 and 80 are rejected under 35 U.S.C. 101 because the claims recite a fungal-derived chromophore. This rejection is maintained due to the arguments filed on 07/20/2022. The first step of the eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products a fungal-derived chromophore, the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart. 
The claim only recites the naturally occurring components found within fungi. Fungal extracts are made by partitioning the starting fungal material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that fungus versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the fungal material. Fungal extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the fungus in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the fungi they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the fungal-derived chromophore composition is only comprising the nature-based products and the only other additional elements to consider are the addition of other components which themselves can be nature-based such as the oxidant of claim 9 (copper, catechins, anthocyanins, etc), xanthane dyes are nature based molecules and the polymers of claim 12 can also be nature-based judicial exceptions such as many polysaccharides (dextran, alginate, chitosan, etc.). The other limitations only further limit the species of fungus which to use, or limit the characteristics of the fungal-derived chromophore or the amounts use in the composition.
The claims do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these components and their activity are already found naturally occurring in nature and the addition of an intended use does not impart any added benefit to the compounds or integrate the composition into a practical application.
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
The claims written so broadly can be the extracts of a fungi having a chromophore component, an oxidant and a polymer which can all exist in the fungal extract itself as certain fungi are known to contain each of these. Claiming the fungal extract along with a nature-based dye is only claiming two judicial exceptions together in a single composition without there being any additional markedly different changes made to those judicial exceptions. 
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring fungal extracts is well-understood, routine practice in the art and has been conducted for centuries.   Admixing fungal extracts for creating compositions is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Heerkoltz, 04-2002 (US20020048589A1), Henry, 09-2003 (US20030170265A1), Ulusitalo, 09-2013 (US20130251743A1), and Marrs, 02-2005 (US20050042233A1).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and appears to be no more than a drafting effort to claim the judicial exception itself; a mixture of naturally-occurring components that is not markedly different from its’ closest-occurring natural counterpart and which does not offer significantly more than the judicial exception.

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. The applicant argues that since the two components of the different species of fungi are not found together in nature that the claimed composition is not a product of nature. The product claimed is still only two components supposedly found within different fungal extracts combined together without any markedly different characteristics that would be found within the fungus itself. The applicant essentially is claiming extracted components from naturally living organisms combined into a single composition wherein nothing has been done to those components that would allow them to behave in any different way from their natural environment thus allowing them no markedly different characteristics. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US20030170265A1) and Sheena (Antibacterial Activity of Three Macrofungi, Ganoderma lucidum, Navesporus floccosa and Phellinus rimosus Occurring in South India, Pharmaceutical Biology, 2003, Vol 41, No 8, pp 564-567). This is a new rejection based upon the amendments filed on 07/20/2022.
Henry’s general disclosure is to Grifola frondosa fungi extracts. 
Regarding claims 1-2, Henry teaches a composition which comprises Grifola frondosa extracted with propylene glycol (see 0015) and discloses that the total quantity of fungal extract present in the preparations according to the invention is 0.001 to 25% by weight, preferably 0.03 to 5% by weight and more particularly 0.03 to 0.1% by weight, based on the final preparation, with the proviso that the quantities add up to 100% by weight with water and optionally other auxiliaries and additives (see 0016). In this context the extraction would be the same as the instant invention and thus would extract out the same components which would be fungal-derived chromophores. Also, water would act as the carrier medium. 
Henry also teaches “These preparations may additionally contain mild surfactants, oil components, emulsifiers, pearlizing waxes, consistency factors, thickeners, superfatting agents, stabilizers, polymers, silicone compounds, fats, waxes, lecithins, phospholipids, biogenic agents, antioxidants, deodorants, antiperspirants, film formers, swelling agents, insect repellents, hydrotropes, solubilizers, preservatives, perfume oils, dyes and the like as further auxiliaries and additives” (see 0059) and all of these can act as carrier mediums.
Henry teaches that the extract has anti-inflammatory activity (see table 5 and example 1 0162).
Regarding claim 24, the chromophores would emit light within the visible spectrum and within at least yellow and orange portions of the electromagnetic spectrum or else we would not be able to see those colored fungi. 
Henry does not teach the Ganoderma species component of the instant invention.
Sheena’s general disclosure is to the antibacterial properties of three mushroom species (see abstract).
Sheena teaches that Ganoderma lucidum was studied along with two other fungi and that the chemical analysis of the fungal extracts, found the presence of polyphenols, flavonoids, quinones and terpenes in the methanolic extracts. Sheena also teaches that Ganoderma lucidum has been found to possess profound antioxidant, antitumor and anti-inflammatory properties (see page 565, first para.).
Therefore, it would have been obvious to combine the teachings of Sheena and use aqueous extracts of Ganoderma lucidum with Henry’s composition of Grifola frondosa because the extract is known to have anti-inflammatory properties and combining two compounds known to have the same activity with the expectation that the combined composition will have the same activity or greater is prima facie obvious. An artisan would also want to combine the two fungal extracts of the prior art together because it would create a composition which would have enhanced antimicrobial activity, anti-inflammatory activity and would benefit skin conditions.
The aqueous extract of Sheena’s teaching would also contain chromophores as claimed in the instant application because the extract is known to have polyphenols, flavonoids, quinones and terpenes, all of which are described by the applicant as being exemplary chromophores (see instant page 20). Thus, the combined teachings of Henry and Sheena would teach a biophotonic composition containing fungal-derived chromophores from both Ganoderma and Grifola species. 

Claims 9, 11-12, 23-27, 29-30, 32, 35 and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Henry (US20030170265A1) and Sheena (Antibacterial Activity of Three Macrofungi, Ganoderma lucidum, Navesporus floccosa and Phellinus rimosus Occurring in South India, Pharmaceutical Biology, 2003, Vol 41, No 8, pp 564-567) as applied to claims 1-2 above, and further in view of Loupis (US20150119788A1) and Purschwitz (Seeing the rainbow: light sensing in fungi, Elsevier, Current Opinion in Microbiology, 25 Oct. 2006, 9:566-571). This is a new rejection based upon the amendments filed on 07/20/2022.
Henry and Sheena’s combined teachings teach a biophotonic composition comprising of fungal-derived chromophores derived from Ganoderma and Grifola species however are silent on the remaining limitations of the instant application.
Loupis’ general disclosure is to biophotonic compositions (see abstract).
Regarding claim 1, Loupis teaches a biophotonic composition which comprises of chromophores and a carrier medium (see claim 49).
Regarding claim 9 and 11, Loupis teaches the composition to have carbamide peroxide (see 0028) and this is a known oxidant.
Regarding claim 12, Loupis teaches the composition to have hydrophilic material, a hygroscopic material or a hydrated polymer (see 0019).
Regarding claim 23, Loupis teaches the chromophores to be fluorescent chromophores (see 0030, 0103 and 0116).
Regarding claim 24, Loupis teaches the chromophores absorbs light at a wavelength in the range of the visible spectrum (see 0033).
Regarding claim 25, Loupis teaches the chromophores are selected such that their emitted fluorescent light, on photoactivation, is within one or more of the green, yellow, orange, red and infrared portions of the electromagnetic spectrum (see 0116).
Regarding claim 26, Loupis teaches the composition to contain a xanthene dye (see 0030, 0120, 121). 
Regarding claim 27, Loupis teaches the composition to contain chromophores that overlaps at least 20% with an absorption spectrum of the second chromophore (see 0031).
Regarding claims 29-30, Loupis teaches “In certain embodiments of any of the foregoing or following, the first chromophore transfers energy to the second chromophore upon illumination with a light” (see 0032) and continues to teach wherein the chromophores can be xanthene dyes (see 0030).
Regarding claim 32, Loupis teaches the xanthene dye to be Eosin Y, Eosin B, Erythrosin B, Fluorsecein, Rose Bengal, Phloxin B or a combination (see 0121). 
Regarding claim 35, Loupis teaches the chromophore to be present in the amount of 0.001- 40% (see 0248). 
Regarding claim 80, Loupis teaches the composition to be in phosphate saline buffer to protect from leaching (see 0014) and this would classify as a chromophore-protecting agent as the specifications explain that a buffer can act as such an agent (see instant page 5).
Loupis does not specifically teach the chromophore to be derived from a fungus. 
Purschwitz’s general disclosure is a scientific report on light sensing fungi (see abstract).
Regarding claims 1, 24 and 25, Purschwitz teaches that through the use of chromophores “fungi are capable of sensing light over a broad-spectrum range, from ultraviolet to far-red light” (see page 566, Intro). Purschwitz also teaches that fungi contain opsin like proteins which are similar to retinal-binding proteins capable of absorbing light for use in energy conservation and these can absorb light in the green light spectrum (see page 570, A role for opsins in fungi). Purschwitz also teaches about different phytochromes in fungi (see figures 1 and 2).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to substitute the chromophores of Loupis’ invention with that of a fungal derived chromophore taught by Purschwitz because fungi are known to be a source of chromophores and substituting a functional equivalent for another would have been prima facie obvious.  
A person having ordinary skill could have turned to Purschwitz’s teaching to learn that fungi have specific chromophores which can be used in biophotonic compositions and then substitute the Ganorderma and Grifola extracts of Henry and Sheena’s teachings, which are known to contain fungal-derived chromophores, for those in Loupis’. As discussed in the MPEP 2183, Factors that support a conclusion that the prior art element is an equivalent: (A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification, (B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification, and (C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. In the instant case all three appear to be the case as the described chromophores have the same functionality, a person of skill would have recognized the interchangeability of the chromophores and there appears to be insubstantial differences between the prior art and what is disclosed in the instant invention.
Furthermore, the teachings of Loupis has already defined the specifics of how the physics of the chromophores would operate when transferring energy. Thus, substituting chromophores of one invention for those of another would have been obvious.
There would have been a reasonable expectation of success in substituting a chromophore for a fungal-derived chromophore because one is a functional equivalent of the other and would expect to operate in the same manner. 

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. The applicant argues that the previously relied upon art form Henry and Purschwitz does not teach the new amendment which is the composition comprising of two fungal-derived chromophores. One from Ganoderma and the second from Grifola. The office brings in an additional reference by Sheena which shows aqueous extracts of Ganoderma (the same being utilized by the applicant) would contain fungal derived chromophores. The office articulated a reason to combine the prior art of Sheena and Henry with that of the teachings of Purschwitz and Loupis to end up creating the instant invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655